Case 2:18-md-02848-HB Document 50 Filed 10/26/18 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: ZOSTAVAX (ZOSTER VACCINE : MDL NO. 2848
LIVE) PRODUCTS LIABILITY ~
LITIGATION

 

THIS DOCUMENT RELATES TO:
JANE PATTERSON

`V’.

MERCK & CO., INC., et al. : CIVIL ACTION NO. 18-20008

 

 

PRETRIAL oRDER No .e§ ‘:i:)h

 

AND Now, this &%€P~day of october, 2018, it is hereby
‘ORDERED that:

(l) The motions of defendants Merck & Co. Inc., Merck
Sharp & Dohme Corp., and McKesson Corp. to dismiss the first
amended complaint of plaintiff (Doc. ## 49, 50) are GRANTED With
prejudice with respect to fraud counts VI, VII, and IX on the
ground that plaintiff has failed to plead With the particularity
required by Rule 9(b) of the Federal Rules of Civil Procedure,

as more fully explained in Bentley v. Merck & Co., 2017 WL

 

2349708 (E.D. Pa. May 30, 2017). See also Erickson v. Merck &

 

Co., 2018 WL 2357273 (M.D. Fla. May 17, 2018); Erickson v. Merck

 

& CO., 2018 WL 3626469 (M.D. Fla. Feb. 22, 2018); EriCkSOn V.

Merck & CO., 2017 WL 9938491 (M.D. Fla. DeC. 8, 2017).

 

Case 2:18-md-02848-HB Document 50 Filed 10/26/18 Page 2 of 3

(2) The motions of defendants Merck & Co. Inc., Merck
Sharp & Dohme Corp., and McKesson Corp. to dismiss the first
amended complaint of plaintiff (Doc. ## 49, 50) are GRANTED
without prejudice with respect to the remaining counts on the
ground that plaintiff has failed to satisfy the requirements of
Rule S(a) of the Federal Rules of Civil Procedure. The
complaint must contain “a short and plain statement of the claim
showing that the pleader is entitled to relief.” Fed. R. Civ.
P. B(a). The deficiencies of the complaint in this regard are
manifest and need no further discussion beyond the well-reasoned

analysis of Judge James Moody Jr. in Erickson v. Merck & Co.,

 

2018 WL 2357273 (M.D. Fla. May 17, 2018) (dismissing a

sufficiently similar complaint). See also Weiland V. Palm Beach

 

Cty. Sheriff'$ OffiCe, 792 F.3d 1313 (11th Cir. 2015).

 

(3) Plaintiff may file an amended complaint With
respect to the remaining counts within 15 days from the date of
this order. Any amended Complaint must be limited to 40 pages.

See e.g. complaints in Elmegreen v. Merck & Co., Inc. et al,

 

2:17-cv~2044; Trapp v. Merck & Co., Inc. et al,2:18-cv-3866.

 

(4) The action will be dismissed with prejudice
without further notice if the amended complaint is not timely

filed.

 

Case 2:18-md-02848-HB Document 50 Filed 10/26/18 Page 3 of 3

BY THE COURT :

 

 

 

